NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                        Fed. R. App. P. 32.1




              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                     Submitted January 20, 2011
                                      Decided January 25, 2011

                                               Before

                                RICHARD A. POSNER, Circuit Judge

                                TERENCE T. EVANS, Circuit Judge

                                DAVID F. HAMILTON, Circuit Judge
          
No. 10‐2364

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Northern District of Indiana,
                                                     Fort Wayne Division.
        v.
                                                     No. 1:09‐CR‐102‐TLS
CURTIS R. ALLEN, 
     Defendant‐Appellant.                            Theresa L. Springmann,
                                                     Judge.

                                             O R D E R

         Curtis Allen subscribed to an Internet file‐sharing service that allowed other
members to access child pornography stored on his personal computer.  Indiana authorities
searched his residence pursuant to a warrant and uncovered more than 600 images of child
pornography on the computer and data discs.  Allen was arrested and pleaded guilty to
separate counts of receiving and possessing child pornography.  See 18 U.S.C. § 2252(a)(2),
(4)(b).  By statute he faced a minium of 5 years imprisonment.  See id. § 2252(b).  The district
court sentenced Allen to a total of 97 months’ imprisonment, at the bottom of the guidelines
range.  
No. 10‐2364                                                                                Page 2

        Allen filed a notice of appeal, but his newly appointed appellate counsel has
concluded that the case is frivolous and seeks permission to withdraw.  See Anders v.
California, 386 U.S. 738 (1967).  Allen has not accepted our invitation to comment on
counselʹs facially adequate submission.  See CIR. R. 51(b).  We limit our review to the
potential issue she discusses.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002). 
 
        In her brief counsel represents that Allen does not want his guilty pleas vacated. 
Thus she appropriately omits discussion about the adequacy of the plea colloquy, see FED. R.
CRIM. P. 11(b), and the voluntariness of the pleas.  See United States v. Knox, 287 F.3d 667, 671
(7th Cir. 2002).  According to counsel, the appeal presents only one potential argument:
whether Allen could challenge the reasonableness of his overall prison term.  The probation
officer calculated a guidelines imprisonment range of 97 to 121 months, which the district
court adopted without objection.  The court heard testimony at sentencing from two of
Allen’s brothers and imposed a sentence at the bottom of the range after considering the
factors in 18 U.S.C. § 3553(a) and weighing Allen’s arguments in mitigation, including his
health issues and strong family ties.  The sentence Allen received is within the
imprisonment range and thus is presumed reasonable.  See Rita v. United States, 551 U.S. 338,
347 (2007); United States v. Liddell, 543 F.3d 877, 885 (7th Cir. 2008).  Counsel has not
identified any factor that would overcome that presumption, nor have we.

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.